DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-10, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2017/0210995).

Regarding claim 1, Kim discloses a display panel (Fig. 5; page 6, para [0054]), wherein the display panel (Fig. 5) comprises a first substrate (100, Fig. 5; page 2, para [0031]), a second substrate (130, Fig. 5; page 2, para [0031]), and a liquid crystal layer (combination of: 150, 160, 140, Fig. 5; page 2, para [0031]), the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5) are disposed oppositely, the liquid crystal layer (combination of: 150, 160, 140, Fig. 5) is disposed between the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5), and the liquid crystal layer (combination of: 140, 150, 160, Fig. 5) comprises a plurality of dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5 and 15; page 8, para [0076]).

Regarding claim 2, Kim discloses a display panel with all the limitations above and further discloses wherein the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprise a dichroic dye (170, Fig. 15; page 8, para [0076]), a liquid crystal material (150, Fig. 15; page 8, para [0076]), and comprise a plurality of polymer networks (140, Fig. 15; page 2, para [0034]).

Regarding claim 6, Kim discloses a display panel with all the limitations of claim 2 above and further discloses wherein in the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15), a quality percentage of the dichroic dye (170, Fig. 15; page 4, para [0042]) is 0.1-5.0%, such as 1% (page 4, para [0042]).

Regarding claim 8, Kim discloses a display panel with all the limitations above and further discloses wherein the polymer networks (140, Fig. 15; page 2, para [0034]) comprise an epoxy resin (page 3, para [0034]).

Regarding claim 9, Kim discloses a display device (Fig. 5; page 1, para [004]), wherein the display device comprises a display panel (Fig. 5; page 6, para [0054]), the display panel (Fig. 5) comprises a first substrate (100, Fig. 5; page 2, para [0031]), a second substrate (130, Fig. 5; page 2, para [0031]), and a liquid crystal layer (combination of: 150, 160, 140, Fig. 5; page 2, para [0031]), the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5) are disposed oppositely, the liquid crystal layer (combination of: 150, 160, 140, Fig. 5) is disposed between the first substrate (100, Fig. 5) and the second substrate (130, Fig. 5), and the liquid crystal layer (combination of: 140, 150, 160, Fig. 5) comprises a plurality of dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5 and 15; page 8, para [0076]).

Regarding claim 10, Kim discloses a display device with all the limitations of claim 9 above and further discloses wherein the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15) comprise a dichroic dye (170, Fig. 15; page 8, para [0076]), a liquid crystal material (150, Fig. 15; page 8, para [0076]), and comprise a plurality of polymer networks (140, Fig. 15; page 2, para [0034]).

Regarding claim 14, Kim discloses a display device with all the limitations of claim 10 above and further discloses wherein in the dichroic dye liquid crystal microcapsules (P1, P2, P3, Fig. 15), a quality percentage of the dichroic dye (170, Fig. 15; page 4, para [0042]) is 0.1-5.0%, such as 1% (page 4, para [0042]).

Regarding claim 16, Kim discloses a display device with all the limitations of claim 10 above and further discloses wherein the polymer networks (140, Fig. 15; page 2, para [0034]) comprise an epoxy resin (page 3, para [0034]).

Regarding claim 17, Kim discloses a display panel (Fig. 5; page 6, para [0054]) manufacturing method, wherein the method comprises:
providing a first substrate (100, Fig. 5; page 2, para [0031]) and a second substrate (130, Fig. 5; page 2, para [0031]);
manufacturing a liquid crystal layer (combination of: 150, 160, 140, Fig. 5; page 2, para [0031]) on the first substrate (100, Fig. 5), wherein the liquid crystal layer comprises dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5 and 15; page 8, para [0076]);
aligning the second substrate (130, Fig. 5) with the first substrate (100, Fig. 5); and
curing the liquid crystal layer (combination of: 150, 160, 140, Fig. 5; page 2, para [0034]) to acquire a display panel (Figs. 5 and 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2017/0210995) as applied to claims 1 and 9, respectively, above.

Regarding claim 3, Kim discloses a display panel with all the limitations above but does not expressly disclose wherein the dichroic dye (170, Fig. 15) is a single black dichroic dye or a mixture of multiple dichroic dyes.  However, Kim discloses an alternative embodiment of a display panel (Fig. 5; page 6, para [0054]) comprising a single black dichroic dye (190, Fig. 5; page 6, para [0055]) in order to enable a pixel (P, Figs. 5-6; page 7, para [0060]) to generate a fourth color (C4, Figs. 5-6; page 7, para [0060]) under the influence of the single black dichroic dye (190, Figs. 5-6; page 7, para [0060]). 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5-6 and 15) of Kim with the single black dichroic dye (190, Fig. 5) in order to obtain the benefits of to enabling the dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5-6 and 15) to generate a fourth color (C4, Figs. 5-6; page 7, para [0060]) under the influence of the single black dichroic dye (190, Figs. 5-6) as taught by Kim (page 7, para [0060]).

Regarding claim 4, Kim discloses a display panel with all the limitations of claim 3 above and further discloses wherein the dichroic dye (190, Fig. 5) comprises an azo dye (page 1, para [0011]).

Regarding claim 11, Kim discloses a display device with all the limitations above but does not expressly disclose wherein the dichroic dye (170, Fig. 15) is a single black dichroic dye or a mixture of multiple dichroic dyes.  However, Kim discloses an alternative embodiment of a display panel (Fig. 5; page 6, para [0054]) comprising a single black dichroic dye (190, Fig. 5; page 6, para [0055]) in order to enable a pixel (P, Figs. 5-6; page 7, para [0060]) to generate a fourth color (C4, Figs. 5-6; page 7, para [0060]) under the influence of the single black dichroic dye (190, Figs. 5-6; page 7, para [0060]). 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5-6 and 15) of Kim with the single black dichroic dye (190, Fig. 5) in order to obtain the benefits of to enabling the dichroic dye liquid crystal microcapsules (P1, P2, P3, Figs. 5-6 and 15) to generate a fourth color (C4, Figs. 5-6; page 7, para [0060]) under the influence of the single black dichroic dye (190, Figs. 5-6) as taught by Kim (page 7, para [0060]).

Regarding claim 12, Kim discloses a display device with all the limitations of claim 11 above and further discloses wherein the dichroic dye (190, Fig. 5) comprises an azo dye (page 1, para [0011]).

Allowable Subject Matter
Claims 5, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display panel of claim 5 and the display device of 13 (having all the combination of features including wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the liquid crystal material is 95.0-99.0%), and the display panel of claim 7 and the display device of claim 15 (having all the combination of features including wherein in the dichroic dye liquid crystal microcapsules, a quality percentage of the polymer networks is 0.3-0.5%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871